DOWDELL, J.
If the respondents owned the lands at the time of the taking by the Railroad Company, their right to compensation is not affected by a subsequent conveyance of their title in the lands to another. — S. & N. Ala. R. R. Co. v. A. G. S. R. R. Co., 102 Ala. 236; Evans v. S. & W. R’y Co., 90 Ala. 54.
To give the bill equity, the offer to make compensation for the lands taken by the Railroad Co. should *377Tbe full and complete and unconditional. The bill as amended, which was demurred to, did not do this, but coupled with the offer to make 'compensation a condition, and one that ivas wholly immaterial. The complainant is bound to know under- the law, that the owners of the land at the time of the trespass are the ones entitled to compensation in damages, and the fact that some of the owners may have subsequently sold their interest in the lands to persons unknown to the complainant, furnishes no excuse for a failure to offer to make compensation to the original owners, since their vendees acquired no right to such compensation. The demurrer to the bill as amended should have been sustained.
The statute does not authorize an appeal from an interlocutory decree on a motion to strike parts of a bill, and the fact that the ruling on such is contained in an interlocutory decree on the demurrer, from which latter decree, the statute does authorize an appeal (Code, § 427), does not confer jurisdiction to review the ruling on the motion to strike. Such ruling may .be reviewed only when assigned as error on appeal taken from the final decree in the cause.
The decree of the chancellor overuling the demurrer to the bill as amended will be reversed, and a decree here rendered sustaining the demurrer.
Beversed and rendered.